Citation Nr: 0522181	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder claimed 
as secondary to Agent Orange Exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active service from June 1963 to June 1967, 
and from October 1972 to May 1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
in an October 1999 rating decision, the regional office (RO) 
denied the veteran's claim for service connection for 
nummular eczema; dyshidrosis (claimed as skin condition, 
right hand and both feet) to include as due to exposure to 
Agent Orange on the basis that it was not a well-grounded 
claim.  This concept was later eliminated by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA), which was enacted on November 
9, 2000, and the VCAA provided for the re-adjudication of any 
claim denied as not being a well-grounded claim after July 
14, 1999.  VCAA, 38 U.S.C.A. § 5107.  Based on this provision 
of the law, in a November 2001 rating decision, the RO denied 
entitlement to service connection for a skin condition 
claimed as due to herbicide exposure based on the substantive 
merits of the claim.  The veteran has perfected an appeal of 
that decision.

In May 2004, the Board remanded the claim for additional 
development; that development has been completed and this 
matter is again before the Board. 


FINDING OF FACT

A chronic skin disorder was not present in service and is not 
otherwise related to service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's May 2004 Remand, the Appeals 
Management Center (AMC) reviewed the claims file to ensure 
that any notification and development action required by the 
VCAA was completed, scheduled the veteran for a VA 
examination to determine the nature and etiology of any skin 
disorder, and issued a supplemental statement of the case.  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's May 2004 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In August 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the August 2001 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either tell VA 
about any additional information or evidence that the veteran 
wanted VA to try to obtain on his behalf of to send VA the 
evidence.  The Board finds that the veteran was sufficiently 
put on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  In addition the Board notes that the August 
2001 notice letter, which preceded the November 2001 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  



II.	Service Connection Laws and Regulations

The veteran seeks service connection for a skin condition on 
his right hand and both feet.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  If there is 
no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases 
include chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The Secretary of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions:  
hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

In this case, the veteran claims that service connection for 
a skin disorder is warranted because this condition was 
incurred as a result of his exposure to Agent Orange in 
Vietnam.

III.	Service Connection on a Presumptive Basis

Post service medical records indicate that the veteran was 
diagnosed with and treated for nummular eczema/dyshidrosis in 
October 1998.  At the VA examination in July 2004, the 
examiner noted mild erythema with scaling and lichenification 
of right palm and sole of foot near right second toe.  There 
was no pitting of fingernails and no lesions noted of elbows, 
knees, or scalp.  Three percent of body surface was covered 
with 10 percent of exposed surface covered.  There was 
minimal disfigurement or scarring.  The examiner noted that 
the veteran's skin condition was most consistent with a skin 
condition called Lichen Simplex Chronicus but that psoriasis 
could not be totally ruled out.  Thus, medical evidence of a 
current chronic disability is shown by the evidence of 
record.  

The Board finds that because neither Lichen Simplex 
Chronicus, psoriasis, nor nummular eczema/dyshidrosis are 
among the disabilities listed in 38 C.F.R. § 3.309(e), 
entitlement to service connection for a chronic skin disorder 
must be denied on a presumptive basis.

IV.	Service Connection on a Direct Basis

The veteran may still be entitled to a grant of service 
connection on a direct basis if it can be shown that his skin 
disorder had its onset during his military service.

As noted above, the competent medical evidence of record 
shows that the veteran is currently diagnosed with a chronic 
skin disorder. 

The service medical records document an infected blister of 
the left ankle with cellulitis in June 1964.  Otherwise, the 
service medical records are absent complaints, findings or 
diagnoses of any skin disease during service.  On the Reports 
of Medical History in June 1967, August 1972, and January 
1974, the veteran indicated that he had never had skin 
diseases.  On the clinical examinations for separation from 
service in June 1967 and January 1974, as well as for , 
enlistment in 1972, the veteran's skin was evaluated as 
normal.  

While, as noted above, the record includes medical evidence 
of a current disability and medical evidence of an in-service 
occurrence of a skin disorder, there is no competent medical 
evidence of record that links the veteran's skin disorder to 
any incident of service.  The July 2004 VA examiner noted 
that the veteran's skin condition was not likely caused or 
related to his military service or his exposure to Agent 
Orange.  The examiner also noted in a later addendum that he 
did not feel that the veteran's current skin condition was 
related to or caused by the diagnosis of cellulitis in June 
1963.  

Although the veteran contends that his current chronic skin 
disorder is related to his service, as a layman he is not 
competent to offer opinions on medical causation, and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  As there is no 
competent medical evidence that links the currently diagnosed 
chronic skin disorder to any incident or incidents of 
service, service connection for a chronic skin disorder on a 
direct basis must also be denied. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a skin disorder claimed 
as secondary to Agent Orange Exposure is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


